Exhibit 10.20
APOLLO GROUP, INC.
DEFERRAL ELECTION PROGRAM FOR NON-EMPLOYEE BOARD MEMBERS

I.   PURPOSE OF PROGRAM.       This Deferral Election Program for Non-Employee
Board Members (the “Program”) is designed to provide the non-employee members of
the Board of Directors (the “Board”) of Apollo Group, Inc. (the “Corporation”)
with the opportunity to defer all or a portion of the cash and stock-based
compensation earned for their service on the Board. The Program is structured so
as to comply with the applicable requirements of Section 409A of the Internal
Revenue Code and the final Treasury Regulations thereunder and shall be
effective for compensation earned for Board service on and after January 1,
2010.   II.   ELIGIBILITY.       Each non-employee Board member is eligible to
participate in the Program.   III.   DEFERRAL OF CASH FEES       The following
cash fees payable to an eligible Board member for each calendar year of Board
service, beginning with the 2010 calendar year, may be deferred under the
Program: (i) the annual retainer fee for service as a non-employee Board member
and (ii) the annual retainer fee for service as a non-employee member of any
Board committee. Such retainer fees for each calendar year for which the Program
continues in effect shall hereinafter be collectively referred to as the “Annual
Retainer Fee.”       Each non-employee Board member (“Participant”) may elect to
defer the following percentages of the Annual Services Fees for any calendar
year by completing and filing a Deferral Election Form for that calendar year
with the Corporation:

  •   up to one hundred percent (100%) of the Annual Retainer Fee for service on
the Board and each Board committee on which the Participant serves.

Such deferral election must be filed on or before December 31 of the calendar
year preceding the particular calendar year for which the Annual Retainer Fee
subject to that election is to be earned. Each such election shall become
irrevocable on that December 31 filing deadline and cannot be modified for any
reason thereafter, except to the extent otherwise provided in Article VI below
with respect to the method of payment. However, any individual who first joins
the Board after the start of any calendar year while the Program is in effect
will have a thirty (30)-day period measured from his or her commencement of
Board service in which to file his or her initial deferral election under the
Program with respect to Annual Retainer Fee to be earned for the period of Board
or Board committee service measured from the first day of the calendar month
following the filing of that election and ending with the last day of that
calendar year.

 



--------------------------------------------------------------------------------



 



A separate Deferral Election Account shall be established for each calendar year
for which the Participant defers all or part of his or her Annual Retainer Fee.
Accordingly, the Participant’s Deferral Election Account established for each
calendar year shall be credited with the amount of the Annual Retainer Fee the
Participant deferred for that year.
The Deferral Election Account established for a particular calendar year shall
vest in twelve (12) successive equal monthly installments upon the Participant’s
completion of each month of Board service during that calendar year.
Each Deferral Election Account shall be credited with notional investment gains,
earnings and losses based on the notional investment funds made available for
Participant selection under the Program, and each such Account shall be
periodically adjusted to reflect those gains, earnings and loses, but not less
frequently than monthly. The Corporation shall be under no obligation to make
any such actual investments, and any investments so made shall be subject to the
claims of the Corporation’s creditors, and no Participant shall have any
ownership or other proprietary interest therein.
The Participant’s right to receive the balance credited to each of his or her
Deferral Election Accounts shall at all times be an unfunded and unsecured right
of a general creditor and shall accordingly be subject to the claims of the
Corporation’s general creditors. The Participant may not transfer, assign,
pledge or otherwise encumber his or her right to the Deferral Election Accounts,
except that the Participant may designate one or more beneficiaries to receive
the outstanding aggregate balance of all his or her Deferral Election Accounts
at the time of his or her death.

IV.   DISTRIBUTION OF DEFERRAL ELECTION ACCOUNTS.       Distribution of each of
the Participant’s Deferral Election Accounts shall, to the extent vested, be
made or commence on the thirtieth (30th) day following the Participant’s
cessation of Board service or as soon as administratively practicable after such
scheduled distribution date, but in no event later than the end of the calendar
year in which such cessation of Board service occurs or (if later) the fifteenth
(15th) day of the third (3rd) calendar month following the date of such
cessation of Board service. Each subsequent annual installment of an installment
distribution shall be paid on the anniversary date of the initial installment
payment.       The distribution from each separate Deferral Election Account of
the Participant shall be made in cash either in the form of a single lump sum or
in up to ten (10) annual installments, as the Participant may elect in his or
her Deferral Election Form for the calendar year to which that particular
Deferral Election Account pertains. If an installment distribution is elected,
then the amount of each annual installment shall be determined by dividing the
balance credited to the Deferral Election Account immediately prior to the
distribution by the number of remaining installments, including the installment
to be made at that time. The portion of any Deferral Election Account in which
the Participant is not vested at the time of his cessation of Board service will
be forfeited.

2



--------------------------------------------------------------------------------



 



Should the Participant die with an outstanding balance credited to one or more
of his or her Deferral Election Accounts, then the aggregate unpaid balance of
those Deferral Election Accounts will be paid in a lump sum to the Participant’s
designated beneficiary or beneficiaries under the Plan not later than the later
of (i) the end of the calendar year in which the Participant’s death occurs or
(ii) the 15th day of the third calendar month following the date of the
Participant’s death.

V.   DEFERRAL OF RESTRICTED STOCK UNIT AWARDS       Each non-employee Board
member may, prior to the start of any calendar year, beginning with the 2010
calendar year, elect to defer the issuance of the following number of shares of
the Corporation’s Class A common stock in which that Board member vests under
the restricted stock unit award made to him or her during that calendar year in
his or her capacity as a non-employee Board member:

     (i) a designated percentage of the shares of the Corporation’s Corporation
Class A common stock underlying that restricted stock unit award that is a
multiple of ten percent, up to a maximum of one hundred percent; or
     (ii) the number of shares of the Corporation’s Class A common stock with an
aggregate fair market value, as measured on the effective date of the restricted
stock unit award, of any multiple of one thousand dollars, with any fractional
share resulting from such election to be rounded up to the next whole share.
The shares of the Corporation’s Class A common stock in which the non-employee
Board member vests under the portion of the restricted stock unit award subject
to his or her deferral election for a particular calendar year shall be issued
to such Board member in accordance with the designation made by him or her at
the time the deferral election for that calendar year award is filed. The
following forms of distribution may be designated:
     (i) lump sum distribution, or
     (ii) payment in a series of successive equal annual installments over a
term of years not to exceed ten years.
The lump sum distribution shall be made, or the installment distribution shall
commence, on the thirtieth (30th) day following the Participant’s cessation of
Board service or as soon as administratively practicable after such scheduled
distribution date, but in no event later than the end of the calendar year in
which such cessation of Board service occurs or (if later) the fifteenth (15th)
day of the third (3rd) calendar month following the date of such cessation of
Board service. Each subsequent annual installment of an elected installment
distribution will be paid on the anniversary date of the initial installment
payment.

3



--------------------------------------------------------------------------------



 



The Participant may designate one or more beneficiaries to receive the deferred
and unissued portion of each of his or her restricted stock unit awards deferred
under the Program at the time of his or her death. In such event, the shares of
the Corporation’s Class A common subject underlying the vested portion of those
deferred restricted stock unit awards will be issued in a lump sum to such
designated beneficiary or beneficiaries not later than the later of (i) the end
of the calendar year in which the Participant’s death occurs or (ii) the 15th
day of the third calendar month following the date of his or her death..

VI.   MISCELLANEOUS PROVISIONS       A Participant may modify the method of
payment or distribution in effect for any item of deferred compensation under
this Program by filing a new election form, provided that (i) the new election
must be made at least twelve (12) months in advance of the date on which such
payment or distribution would otherwise be made or commence in the absence of
the new election, (ii) the new election shall have no force or effect until the
end of the twelve (12)-month period measured from the filing date, and (iii) the
payment or distribution pursuant to the new election must be deferred for at
least an additional five (5) years beyond the date on which it would otherwise
be made or commence in the absence of that new election. For purposes of
Section 409A of the Internal Revenue Code, an installment distribution under the
Program shall be treated as a right to a single payment, and not as a right to a
series of separate payments.       The Corporation shall not have any obligation
to establish any trust, escrow arrangement or other fiduciary relationship for
the purpose of segregating funds for the payment of the balances credited to
such Accounts, nor shall the Corporation be under any obligation to invest any
portion of its general assets in mutual funds, stocks, bonds, securities or
other similar investments in order to accumulate funds for the satisfaction of
its obligations under the Plan. However, the Corporation may, in its sole
discretion, implement a grantor trust under the federal income tax laws to
provide a source of funds that the Corporation may utilize in whole or in part
to meet its liabilities under the Program.       The Program is intended to
constitute an unfunded deferred compensation arrangement for the non-employee
Board members, and all rights hereunder shall be construed, administered and
governed in all respects in accordance with the provisions of the Employee
Retirement Income Security Act of 1974 (as amended from time to time) applicable
to such an arrangement and, to the extent not pre-empted thereby, by the laws of
the State of Arizona without resort to its conflict-of-laws provisions. If any
provision of this Program shall be held by a court of competent jurisdiction to
be invalid or unenforceable, the remaining provisions of the Program shall
continue in full force and effect.

4